Case 5:15-cv-02542-GW-SP Document 22 Filed 06/08/20 Page 1 of 1 Page ID #:6143



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JAMES A. SWEENEY, II,               )   Case No. ED CV 15-2542-GW (SP)
 12                                       )
                            Petitioner,   )
 13                                       )   ORDER ACCEPTING FINDINGS AND
                     v.                   )   RECOMMENDATION OF UNITED
 14                                       )   STATES MAGISTRATE JUDGE
      JOSIE GASTELO, Warden,              )
 15                                       )
                            Respondent.   )
 16                                       )
      ___________________________         )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 19 Petition, records on file, and the Report and Recommendation of the United States
 20 Magistrate Judge. Petitioner has not filed any written Objections to the Report
 21 within the time permitted. The Court accepts the findings and recommendation of
 22 the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
 24 First Amended Petition and dismissing this action with prejudice.
 25
 26 DATED: June 8, 2020                          ______________________________
                                                 HONORABLE GEORGE H. WU
 27                                              UNITED STATES DISTRICT JUDGE
 28
